

exhibit1025separation_image1.jpg [exhibit1025separation_image1.jpg]






Exhibit 10.25
Joseph Saoud
SEPARATION AGREEMENT


This Separation Agreement (“Agreement”) serves as the understanding between you
and the Company (as hereinafter defined) regarding the terms of your separation
from the Company and the mutual intent of both parties to facilitate an amicable
separation. This Agreement is made on behalf of, and for the benefit of,
Commercial Vehicle Group, Inc., and any and all directly or indirectly owned
subsidiaries and affiliated companies of Commercial Vehicle Group, Inc., and all
of their past and present officers, directors, employees, agents (all in both
their individual and official capacities), parent companies, subsidiary
companies, predecessors, partners, members, affiliates, principals, insurers,
and any and all employee benefit plans (and any fiduciary of such plans)
sponsored by the aforesaid entities (all of which are collectively referred to
herein as the “Company”). Please read this document carefully as it will outline
the terms of all the agreements we have made:


1.
Record of Separation – The Company will record your voluntary resignation
effective Friday, September 30, 2016, (the “Separation Date”) from your position
as President, Global Construction, Agriculture, and Military and all other
offices you may hold with the Company and its affiliates. The total gross wages
paid in the form of bi-weekly pay will not exceed approximately $32,000, subject
to normal deductions and withholding. Such payments shall be processed in
accordance with the standard payroll processing schedule but shall not be
subject to 401(k) withholdings or employer matching. You agree to execute
promptly upon request by the Company any additional documents requested by the
Company to effectuate or further evidence the provisions of this Section 1.





2.
Relocation Obligation – The Company will forgive the approximately $57,000 the
Company is entitled to recover from relocation reimbursement paid to you, or on
your behalf, as part of your employment with the Company.



3.
Employee Benefits – In connection with your employment through September 30,
2016, you will continue to receive healthcare benefits you currently receive as
an employee. Following the Separation Date on September 30, 2016, all employee
benefits will terminate along with the forfeiture of any unvested equity awards
in accordance with the terms of the Company’s Equity Incentive Plan and any
grant agreements.





4.
Confidentiality and Mutual Non-Disparagement.





footer.jpg [footer.jpg]

--------------------------------------------------------------------------------

exhibit1025separation_image1.jpg [exhibit1025separation_image1.jpg]Page 2 of 11




a.
This Agreement – As both parties understand, confidentiality in these types of
matters is very important. The Company agrees it will not, directly or
indirectly, disclose the terms of this Agreement to anyone other than its
attorney, except to those who have a business need to know and/or to the extent
such disclosure is required for accounting, payroll, or tax reporting purposes,
or as otherwise required by securities law or as otherwise consented to by the
other party. The Company agrees the officers of the Company and any others who
are explicitly authorized by the officers of the Company to speak on behalf of
the Company will not make any comments relating to you and/or your employment
with the Company, which are negative, false, critical, derogatory, or which may
tend to injure you and/or your role with the Company. You also agree that you
shall not make any comments relating to the Company or its employees, which are
negative, false, critical, derogatory, or which may tend to injure the business
of the Company. In addition, you agree that you shall not disparage or speak
negatively about the Company or anyone associated with it (except as required or
permitted by law, such as a charge or participation in a proceeding before the
EEOC or state FEP agency).



b.
CVG Business Information – We recognize that confidential business and/or
customer information (“Confidential Information”) has been disclosed to you by
the Company. Included in such Confidential Information is information about the
Company and its due business practices, such as business plans and financial
information; employee and customer information (including but not limited to
customers of the Company developed by you or others during your employment);
technical, and marketing plans, records, data systems, software, methods of
operation, pricing, vendor and customer lists and information; and all
processes, developments, techniques, procedures, and ideas used or developed by
the Company, unless it is otherwise publicly disclosed by the Company. You
understand and agree that at all times you: (i) shall keep such information
confidential; (ii) shall not disclose or communicate any such Confidential
Information to any third party; and (iii) shall not make use of any Confidential
Information on your own behalf, or on behalf of any third party.



5.
Future Cooperation. You agree to cooperate with the Company in support of its
business interests on any matter arising out of our employment; respond and
provide information for reasonable information requests about subjects worked on
during your employment; cooperate to facilitate an orderly transition of your
job duties to a successor employee; and to provide information truthfully in
connection with any claim, investigation, or litigation in which the Company
deems your cooperation is needed. The Company will reimburse you for reasonable
and customary expenses that you incur in connection with your providing such
cooperation as requested in writing by the Company. Unless it is not permissible
by law, in the event that a subpoena or document request is served upon you, you
will immediately notify the Company and provide copies of any relevant documents
to the Company.





6.
Noncompetition and Non-solicitation.



a.
By entering into this Agreement, you acknowledge the Confidential Information
has been and will be developed and acquired by the Company by means of
substantial expense and effort, that the Confidential Information is a valuable
asset of the Company,



footer.jpg [footer.jpg]

--------------------------------------------------------------------------------

exhibit1025separation_image1.jpg [exhibit1025separation_image1.jpg]Page 3 of 11


that the unauthorized disclosure or misuse of the Confidential Information to
anyone would cause substantial and irreparable injury to the Company.


b.
In exchange for the consideration specified in Section 2 of this Agreement, the
adequacy of which you expressly acknowledge, you agree that during your
employment by the Company, and for a period of twelve (12) months following your
separation, you shall not, directly or indirectly, as an owner, shareholder,
officer, employee, manager, consultant, independent contractor, or otherwise:



i.
Directly or indirectly call on, induce, solicit or take away, or attempt to call
on, induce, solicit, or take away, in connection with or on behalf of any
activity in competition with the Company’s then-current business, any person or
entity who was a vendor, customer, or prospective customer of the Company, for
the purpose or result that the vendor, customer, or prospective customer
purchase from, use or employ the products or services of any person or entity
other than the Company; or

ii.
Contact any employee of the Company for the purpose of discussing or suggesting
that such employee resign from employment with the Company for the purpose of
becoming employed elsewhere or provide information about individual employees of
the Company or personnel policies or procedures of the Company to any person or
entity, including any individual, agency or company engaged in the business of
recruiting employees, executives or officers; or

iii.
Own, manage, operate, join, control, be employed by, consult with or participate
in the ownership, management, operation or control of, or be connected with (as
a stockholder, partner, or otherwise), any business, individual, partner, firm,
corporation, or other entity that competes or plans to compete, directly or
indirectly, with the Company, its products, or any division, subsidiary or
affiliate of the Company; provided, however, that your “beneficial ownership,”
either individually or as a member of a “group,” as such terms are used in Rule
13d of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), of not more than two percent (2%) of the
voting stock of any publicly held corporation, shall not be in violation of this
Agreement.





c.
The covenants contained in this Section 6 shall be construed as independent of
any other provisions or covenants, and the existence of any claim or cause of
action by you against the Company, whether predicated on this Agreement or
otherwise, or the actions of the Company with respect to enforcement of similar
restrictions as to other employees, shall not constitute a defense to the
enforcement by the Company of the covenants.



You acknowledge and agree that the Company has invested great time, effort and
expense in its business and reputation, and that the services performed by you,
and the information divulged to you, are unique and extraordinary, and you agree
that the Company shall be entitled, upon a breach of this Section of this
Agreement, to injunctive relief against such activities, or any other remedies
available to the Company at law or equity. If you shall have breached any of the
provisions of this Agreement, and if the


footer.jpg [footer.jpg]

--------------------------------------------------------------------------------

exhibit1025separation_image1.jpg [exhibit1025separation_image1.jpg]Page 4 of 11


Company shall bring legal action for injunctive relief, such relief shall, at a
minimum, have the duration specified in this Agreement, commencing from the date
such relief is granted, but reduced only by the period of time elapsed between
the termination date and your first breach of this Agreement. The obligations
contained in this Agreement shall survive the termination of the employment
relationship. Any specific right or remedy set forth in this Agreement, legal,
equitable or otherwise, shall not be exclusive, but shall be cumulative upon all
other rights and remedies set forth herein, or allowed or allowable by this
Agreement, or by law. The failure of the Company to enforce any of the
provisions of this Agreement, or the provisions of any agreement with any other
employee, shall not constitute a waiver or limit any of the rights of the
Company.


You agree that the Company has attempted to limit your right to compete only to
the extent necessary to protect the Company from unfair competition. We further
agree that if for any reason the restrictions set forth above are too broad or
otherwise unenforceable at law, then they, or any one of the time, shall be
reduced to such area, time, or terms, as shall be legally enforceable. If it is
judicially determined that this Agreement, or any portion thereof, is illegal or
offensive under any applicable law (statute, common law, or otherwise), then it
is hereby agreed the non-competition covenant shall be revised and shall be in
full force and effect to the full extent permitted by law. By this Agreement, we
intend to have this Agreement not to compete and not to solicit be in full force
and effect to the greatest extent permissible.


7.
Release of Claims. This is a release of claims against the Company and those
associated with it. Please read it carefully: In exchange for the above, you
agree (for yourself, your heirs, executors, and assignees) to fully release and
waive any claims or rights, of any kind or nature whatsoever, whether known or
unknown, that you may have against the Company (as defined above), and/or any of
its employees, officers, directors, insurers, or agents (both as representatives
of the Company and in their individual capacities), which may exist or have
arisen up to and including the date of this Agreement. The claims and rights
which are waived and released include any that arise out of your employment or
relationship with the Company, or any of its representatives, and the cessation
of your employment, except for enforcement of this Agreement. Although there may
be others, some of the specific claims which are released are all claims of any
nature that may exist with respect to violation of any legal obligations,
compensation, company policies, contract obligations, whistleblower status,
retaliation, torts or public policy, and/or unlawful discrimination, whether on
the basis of race, creed, color, national origin, disability, age, sex,
harassment, or other protected characteristic. (This release and waiver
specifically includes any claims of age discrimination under the Federal Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, or
otherwise. This release and waiver specifically does not include any claim
related to the enforcement of this Agreement.) You certify and warrant that, to
the best of your knowledge, you have not suffered any workplace injury while in
the Company’s employ, other than those regarding which the Company is already on
notice; have received all leave time to which you are or were entitled; and have
been paid for all hours worked and properly compensated for all hours worked in
excess of forty (40) hours per week, if applicable. You also certify and warrant
that you have not filed, caused to be filed, and presently are not a party to
any claims against the Company, you have not divulged any proprietary or
confidential information of the Company, and will continue to maintain the
confidentiality of such information, you have been paid and/or received all
compensation, commissions, overtime



footer.jpg [footer.jpg]

--------------------------------------------------------------------------------

exhibit1025separation_image1.jpg [exhibit1025separation_image1.jpg]Page 5 of 11


pay, wages, bonuses, PTO and vacation, benefits, and other compensation to which
you were entitled during your employment, you have been granted any leaves of
absence to which you were entitled, under the federal FMLA and disability laws,
and in compliance with the Company’s policies, and you have been paid all
amounts due to you (including bonus, merit increase, or otherwise) in connection
with any absences, you are not aware of any facts or conduct to suggest that
that the Company (or its employees or agents) has engaged in any improper or
fraudulent conduct with respect to the U.S. government or any other government
agency, and to your knowledge you have not engaged in, and are not aware of, any
unlawful conduct related to any of the Company’s business activities.
8.



Nothing herein will preclude you from filing a charge of discrimination with the
Equal Employment Opportunity Commission; however, you expressly waive and
release any right you may have to any remedy resulting from such a charge, or
any action or suit, that may be instituted on your behalf against the Company by
the Equal Employment Opportunity Commission, or any other governmental agency,
or in any class or collective action. Finally, nothing in this Agreement shall
affect or release any vested rights and interests you may have in any
company-sponsored retirement or pension plan; nor is anything in this Agreement
intended to create or enlarge rights to benefits under any such plan. No money
shall be paid under this Agreement until you have executed this Agreement,
including its release and waiver of all employment related claims (except
enforcement of this Agreement), in favor of the Company within the time limit
set by the Company, and you do not revoke this Agreement within the revocation
period set forth herein.


In exchange for the above, the Company, its employees, officers, directors,
insurers, or agents (both as representatives of the Company and in their
individual capacities), agrees to fully release and waive any claims or rights,
of any kind, whether known or unknown, that it may have against you, which have
arisen up to and including the date of this Agreement, except for enforcement of
this Agreement, acts done in bad faith or criminal offenses.


9.
Other Agreements. Irrespective of the terms of any other agreements between you
and the Company, you expressly agree that subject to the Company’s payment
obligations in Section 3 of this Agreement titled “Separation Pay”, the Company
shall have no further obligations to pay you any amounts under any such
agreements.



Nothing in this Agreement is intended to supersede any other Non-Competition,
Non-Solicitation, Non-Disparagement and Confidentiality Agreements between you
and the Company. For avoidance of doubt, you specifically agree that the
non-competition, non-solicitation, non-disparagement and confidentiality
provisions of this Agreement are in addition to any such provisions in any other
agreements between you and the Company.


10.
Period for Review and Right to Revoke. Although we have discussed this Agreement
at some length, please feel free to take up to twenty-one (21) days, to consider
this Agreement. In addition, if you should change your mind for any reason after
executing this Agreement, you may rescind the Agreement anytime within seven (7)
days after the date of your signature. To be effective, any such rescission must
be in writing, postmarked, or delivered before the expiration of the seven (7)
day period, to me as provided for in this Agreement. You may use as much or as
little of this time as you desire; however, as I am sure you understand, no
payments or insurance can be continued beyond your last day worked until



footer.jpg [footer.jpg]

--------------------------------------------------------------------------------

exhibit1025separation_image1.jpg [exhibit1025separation_image1.jpg]Page 6 of 11


you have confirmed your agreement. You are encouraged to talk to anyone,
including legal counsel, for advice prior to signing this Agreement.




11.
Miscellaneous.



a.
Other than as stated herein, the Parties acknowledge and agree that no promise
or inducement has been offered for this Agreement and no other promises or
agreements shall be binding, unless reduced to writing and signed by the
Parties. Nothing in this Agreement shall be construed to admit or imply that the
Company, or anyone associated with it, has acted wrongfully in any way, and all
such claims are being specifically denied.



b.
Both you and the Company agree that if either Party breaches any term of this
Agreement and either Party successfully enforces any term/right under this
Agreement through legal process of any kind (other than an action regarding the
waiver and release under the federal age Act or the Older Workers Benefit
Protection Act), then the successful party shall be entitled to recover, from
the other, its costs and expenses of such enforcement, including reasonable
attorney’s fees. You and the Company agree that Ohio law shall govern any
dispute arising under this Agreement, that any legal action or proceedings with
respect to this Agreement must be initiated in the state or federal court
located in Franklin County, State of Ohio, and that the Company and you hereby
agree to subject themselves to the jurisdiction of the federal and state courts
of Ohio with respect to any such legal action or proceedings. Notwithstanding
the foregoing, with respect to any action which includes injunctive relief, or
any action for the recovery of any property, the Company may bring such action
in any state or location which has jurisdiction.



c.
This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (Section 409A), or an exemption thereunder, and shall
be construed and administered in accordance with Section 409A. Notwithstanding
any other provision of this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption. Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a separation of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by you on account of
non-compliance with Section 409A.









footer.jpg [footer.jpg]

--------------------------------------------------------------------------------

exhibit1025separation_image1.jpg [exhibit1025separation_image1.jpg]Page 7 of 11


THIS SEPARATION AGREEMENT AND RELEASE IS A LEGALLY BINDING DOCUMENT WITH
IMPORTANT LEGAL CONSEQUENCES, INCLUDING A RELEASE OF ALL CLAIMS, KNOWN AND
UNKNOWN.  YOU HAVE THE RIGHT TO REVOKE THIS AGREEMENT WITHIN SEVEN (7) CALENDAR
DAYS AFTER SIGNING IT, BY DELIVERING WRITTEN NOTICE OF REVOCATION TO Ms. Laura
Macias, Chief Human Resources and Public Affairs Officer, Commercial Vehicle
Group, Inc., 7800 Walton Parkway, New Albany, Ohio 43054, USA.  IT IS
RECOMMENDED THAT YOU CONSULT YOUR OWN ATTORNEY BEFORE SIGNING THIS DOCUMENT.  BY
SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE READ, FULLY UNDERSTAND AND
VOLUNTARILY AGREE TO ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT AND
RELEASE.


            YOU UNDERSTAND THAT, BY SIGNING THIS AGREEMENT AND RELEASE AND
ACCEPTING THE CONSIDERATION DESCRIBED IN THIS AGREEMENT, YOU ARE FOREVER GIVING
UP THE RIGHT TO SUE THE RELEASEES, AND ANYONE ELSE ASSOCIATED WITH THEM, FOR ANY
CLAIMS, OF ANY TYPE, THAT YOU MIGHT HAVE AGAINST ANY OF THEM, INCLUDING CLAIMS
BASED ON YOUR EMPLOYMENT OR YOUR SEPARATION, THAT HAVE OCCURRED UP TO AND
INCLUDING THE MOMENT YOU SIGN THIS AGREEMENT.




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date(s)
set forth below.


Employee                        Commercial Vehicle Group, Inc.


/s/ Joseph Saoud                        /s/ Laura Macias
Joseph Saoud                        By: Laura L. Macias
Chief Human Resources Officer
Date: August 16, 2016                Date: August 16, 2016




footer.jpg [footer.jpg]